Citation Nr: 0315857	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) on the basis of entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1947.  He died in June 2001.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO).

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge.  A videoconference hearing was 
scheduled in January 2003.  On the date of the scheduled 
hearing, her representative submitted a statement indicating 
that the appellant was not able to attend the hearing for 
health reasons and she had requested that the appeal be 
decided on its merits.  A request for a hearing may be 
withdrawn by a representative with the appellant's consent.  
38 C.F.R. § 20.704(e).  Based on the representative's 
statement, the Board presumes the appellant gave such 
consent, and her hearing request is now considered withdrawn.  
If this is not the case, the appellant is hereby advised to 
promptly notify VA of her desires regarding a hearing before 
a Veterans Law Judge.

The January 2002 decision also denied DIC pension benefits 
based on the appellant's excessive income for 2001.  In her 
September 2002 substantive appeal, she indicated that part of 
that income had been a one-time payment for life insurance.  
However, even deducting that amount, she would still have 
exceeded the annual limit shown on the January 2002 letter 
based on her earnings, retirement income, and Social Security 
benefits.  If the appellant feels that her income has 
decreased such that she would be eligible for pension 
benefits, she is hereby advised to submit another claim for 
such benefits.



REMAND

The Board will remand the appellant's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)], as the claims were pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Prior to the 
certification and transfer of this case to the Board in 
January 2003, the appellant was not notified of what was 
needed to substantiate the claims, what her responsibilities 
were with respect to the claims, and whether VA would assist 
her in any manner, as required by the VCAA.  As a result, and 
pursuant to authority granted by granted by 38 C.F.R. 
§ 19.9(a)(2), the Board attempted to correct this procedural 
deficiency by sending the appellant a VCAA notification 
letter in March 2003.  However, the Federal Circuit recently 
invalidated the part of the regulation that allowed the Board 
to do so.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) (the DAV case).

In the DAV case, a challenge was brought to regulations that 
permitted the Board to correct any 38 U.S.C.A. § 5103-notice 
deficiencies.  In pertinent part, the claimant was only 
provided a 30-day period to respond to the notice given by 
the Board.  Although this regulation also provided that the 
claimant could still submit additional evidence within one 
year of the Board's notice to him or her, which if found to 
be a basis for an allowance, would result in the same 
effective date of the allowance as if the Board had granted 
the benefit sought, the Federal Circuit found this regulation 
invalid, as contrary to § 5103(b), which provides a claimant 
one year to submit evidence.

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.

The Board observes that there are no medical treatment 
records on file of more recent chronology (medical evidence 
in the claims file dates from 1960).  Given the fact that the 
veteran died of congestive heart failure and had dementia, as 
noted on the death certificate, there may be medical records 
available of more recent origin that may be potentially 
relevant to this claim.  However, when the appellant was 
asked in March 2003 to identify relevant evidence, she did 
not respond.  The appellant is hereby advised that it is 
ultimately her responsibility to submit evidence in support 
of her claims, and it is also her responsibility to identify 
any relevant evidence that she wants VA to obtain.  Until and 
unless she does so, no further action can be taken.

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant that further 
action on her appeal will be deferred 
pending the expiration of the one-year 
period that commenced on March 19, 2003, 
when she was provided notice of what 
evidence and information was needed to 
substantiate the claims and her 
responsibilities in connection with this 
matter.  During the remainder of this 
one-year period, the appellant should be 
asked to submit the evidence and 
information about which she received 
notice in March 2003, and likewise, be 
given the option to waive her right to 
this one-year period to respond in the 
event she has no additional information 
or evidence to submit.

2.  After obtaining any evidence or 
information identified by the appellant 
or allowing her an appropriate response 
period, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case.  The SSOC must 
provide citation to 38 C.F.R. § 3.159.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters subject to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides


authority for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


